Judgment, Supreme Court, Bronx County (George Friedman, J.), entered November 6, 1999, which dismissed the petition pursuant to CPLR article 75 to vacate an arbitrator’s award upholding the termination of petitioner’s employment, unanimously affirmed, without costs.
Petitioner lacks standing to challenge the award (see, Matter of Soto, 7 NY2d 397, 399). In any event, inasmuch as petitioner failed to establish that the challenged award was infirm for any of the reasons set forth in CPLR 7511 (b) (1), her petition to vacate the award was properly dismissed. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.